t c memo united_states tax_court willie andrew whipple jr and mary angela whipple petitioners v commissioner of internal revenue respondent docket no filed date willie andrew whipple jr and mary angela whipple pro sese kristen i nygren for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciencies in addition under sec_6651 to and accuracy- 1all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure related penalties under sec_6662 on petitioners’ federal_income_tax tax_year deficiency dollar_figure dollar_figure dollar_figure dollar_figure addition_to_tax under sec_6651 -- dollar_figure -- -- accuracy-related_penalty under sec_6662 dollar_figure dollar_figure dollar_figure dollar_figure we must decide whether we should sustain respondent’s determinations in the notices of deficiency that respondent has not conceded we hold that we should findings_of_fact some of the facts have been stipulated by petitioner willie andrew whipple jr mr whipple and respondent and are so found at the time petitioners filed the petition in this case they resided in georgia on date respondent received petitioners’ tax_return for their taxable_year return petitioners included with the return schedule c profit or loss from business schedule c for their taxable_year schedule c in the schedule c petitioners claimed a loss of 2respondent filed a motion to dismiss for lack of prosecu- tion as to petitioner mary angela whipple ms whipple we shall grant that motion and shall enter the same decision with respect to ms whipple that we shall enter with respect to mr whipple dollar_figure in calculating that schedule c loss petitioners claimed inter alia cost_of_goods_sold of dollar_figure and deprecia- tion and sec_179 expense of dollar_figure petitioners also included with the return schedule e supplemental income and loss schedule e for their taxable_year schedule e in the schedule e petitioners claimed a total rental real_estate loss of dollar_figure on date respondent received via facsimile petitioners’ tax_return for their taxable_year re- turn petitioners included with the return schedule c for their taxable_year schedule c in the schedule c petitioners claimed a loss of dollar_figure in calculating that schedule c loss petitioners claimed inter alia cost_of_goods_sold of dollar_figure expenses for commissions and fees of dollar_figure contract labor of dollar_figure meals and entertainment of dollar_figure and travel of dollar_figure and other expenses of dollar_figure petitioners also included with the return schedule e for their taxable_year schedule e in the schedule e petitioners claimed a total rental real_estate loss of dollar_figure on date petitioners filed electronically their tax_return for their taxable_year return petition- 3the other expenses that petitioners claimed in the schedule c consisted of vehicle fuel assistance for sales repre- sentatives of dollar_figure and telemarketing of dollar_figure ers included with the return schedule c for their taxable_year schedule c in the schedule c petitioners claimed a loss of dollar_figure in calculating that schedule c loss petitioners claimed inter alia cost_of_goods_sold of dollar_figure and expenses for commissions and fees of dollar_figure contract labor of dollar_figure meals and entertainment of dollar_figure travel of dollar_figure and utilities of dollar_figure petitioners also included with the return schedule e for their taxable_year schedule e in the schedule e petitioners claimed a total rental real_estate loss of dollar_figure on date petitioners filed electronically their tax_return for their taxable_year return petition- ers included with the return schedule c for their taxable_year schedule c in the schedule c petitioners claimed a loss of dollar_figure in calculating that schedule c loss petitioners claimed inter alia cost_of_goods_sold of dollar_figure expenses for car and truck of dollar_figure commissions and fees of dollar_figure contract labor of dollar_figure meals and entertain- ment of dollar_figure travel of dollar_figure and utilities of dollar_figure and other expenses of dollar_figure petitioners also included with the return schedule e for their taxable_year schedule 4the other expenses that petitioners claimed in the schedule c consisted of telemarketing of dollar_figure and unidentified expenses of dollar_figure e in the schedule e petitioners claimed a total rental real_estate loss of dollar_figure respondent issued to petitioners a notice_of_deficiency for their taxable years and and a notice of defi- ciency for their taxable_year collectively notices in those notices respondent determined to disallow the costs of goods sold that petitioners claimed in the schedule c the schedule c the schedule c and the schedule c of dollar_figure dollar_figure dollar_figure and dollar_figure respectively respondent also determined in the notices to disallow the following expenses that petitioners claimed in those respective schedules c claimed expense disallowed schedule c schedule c schedule c car and truck depreciation and sec_179 expense commissions and fees contract labor meals and entertainment travel utilities other expenses -- dollar_figure -- -- -- -- -- -- -- -- dollar_figure big_number big_number big_number -- big_number -- -- dollar_figure big_number big_number big_number big_number -- schedule c dollar_figure big_number big_number big_number big_number big_number big_number big_number respondent also determined in the notices that petitioners are not entitled in calculating total income for their taxable years and respectively to the total rental real_estate losses that they claimed in the schedule e the schedule e the schedule e and the sched- ule e of dollar_figure dollar_figure dollar_figure and dollar_figure respectively respondent further determined in the notices that petition- ers have interest_income for their taxable years and of dollar_figure and dollar_figure respectively respondent also determined in the notices that petitioners are subject_to the additional tax under sec_72 for early_withdrawals from certain qualified_plans for their taxable years and respectively in addition respondent determined in the notices that petitioners are liable for their taxable_year for an addi- tion to tax under sec_6651 and for their taxable years and respectively for accuracy-related_penalties under sec_6662 opinion mr whipple bears the burden of proving that the determina- tions in the notices that remain at issue are erroneous see rule a 290_us_111 moreover deductions are a matter of legislative grace and mr whipple bears the burden of proving entitlement to any deduction claimed see 503_us_79 the code and the regulations thereunder required mr whipple to maintain records sufficient to establish the amount of 5mr whipple does not claim that the burden_of_proof shifts to respondent under sec_7491 on the record before us we conclude that the burden_of_proof does not shift to respondent under that section see id any deduction claimed see sec_6001 sec_1_6001-1 income_tax regs respondent bears the burden of production with respect to the addition_to_tax under sec_6651 that respondent determined for petitioners’ taxable_year and the accuracy- related penalty under sec_6662 that respondent determined for each of their taxable years and see sec_7491 in support of his position that we should not sustain the determinations in the notices that respondent has not conceded mr whipple relies principally on his testimony we found mr whipple’s testimony to be in certain material respects general vague conclusory uncorroborated and self-serving we shall not rely on the testimony of mr whipple to establish his posi- tion that we should not sustain the determinations in the notices that respondent has not conceded see eg 87_tc_74 6mr whipple also relies on certain documents of his that he and respondent stipulated respondent made certain concessions on the basis of some of those stipulated documents however respondent declined to make any concessions on the basis of the remaining stipulated documents of mr whipple we conclude that those remaining stipulated documents do not establish mr whipple’s position with respect to any of the determinations in the notices which remain at issue and to which those documents appear to relate moreover except for mr whipple’s documents that he and respondent stipulated mr whipple did not proffer any documents at trial in support of his position with respect to the determinations in the notices that remain at issue based upon our examination of the entire record before us we find that mr whipple has failed to carry his burden of establishing that we should not sustain respondent’s determina- tions in the notices that respondent has not conceded we have considered all of mr whipple’s contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and the concessions of respondent decision will be entered with respect to mr whipple under rule 7on the record before us we find that respondent has satis- fied respondent’s burden of production with respect to the addition_to_tax under sec_6651 for petitioners’ taxable_year and the accuracy-related_penalty under sec_6662 for each of their taxable years and 8see supra note
